Baldwin, C. J.
This proceeding was commenced prior to the adoption of the Revision and the law in force when the bill was filed must control the rights of the parties until its final determination. See § 4172, Rev. of 1860. We think it is contemplated by sections 2207, 2208 and 2209 of the Code of 1851, that the Court may, upon the dissolution of the injunction, proceed at once to award damages upon the injunction bond. No damages accrue to the party enjoined after such dissolution. And it appears to be the policy of law to have all matters connected with the issuance of the writ summarily disposed of. All damages arising from the delay occasioned by the appeal could not be assessed against the sureties in the injunction bond.
While we hold, therefore, that it was irregular in the proceedings of the Court in assessing the damages so long after the dissolution of the attachment, yet the complainant did not at the time interpose any objections to the action of the Court. The complainants appeared in Court and are supposed to have consented to, or at least waived, an *429objection that could then have availed them. The Court still had jurisdiction over the cause and the parties, and its proceedings were therefore not without authority of law. For the length of time that intervened between the issuance and dissolution of the writ, the damages assessed appear to us excessive, but the evidence upon which the Court based v its judgment is not certified in the record. We are, therefore, to presume that the Court had just cause for finding as it did.
Affirmed.